Seward & Kissel llp ONE BATTERY PARK PLAZA NEW YORK, NEW YORK 10004 WRITER'S DIRECT DIAL (212) 574-1320 1200 G STREET, N.W. WASHINGTON, D.C. 20005 TELEPHONE: (202) 737-8833 FACSIMILE: (202) 737-5184 TELEPHONE: (212) 574-1200 FACSIMILE: (212) 480-8421 WWW.SEWKIS.COM April 8, VIA EDGAR Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC 20549-3628 Attention: Mellissa Duru Re: Consolidated-Tomoka Land Co. Revised Preliminary Proxy Statement on Schedule 14A (the “Proxy Statement”) Filed March 20, 2009 by Wintergreen Fund, Inc. et al. File No. 1-11350 Dear Ms.
